Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	This action is in response to the arguments filed 9/2/2022.  Applicant's arguments have been fully considered but they are not persuasive (Please see Response to Arguments).  Accordingly, claims 1-19 remain rejected as set forth in detail below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-19 are directed to the abstract idea of filtering communications associated with items selected by a consumer for purchase and providing targeted communication associated with identifier and related to product information of an item the consumer has elected to purchase, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1 and 14 recite, in part, filter, via multi-level, coincidental filtering, available targeted communications, wherein available targeted communications correspond to participating program providers; wherein available targeted communications are associated with items selected by a consumer for purchase; wherein the multi-level coincidental filtering comprises filtering available targeted communications at the time of a consumer purchase transaction of the products from databases comprising items available for purchase, identification of participating program providers, identification of consumer-selected program providers; wherein the multi-level, coincidental filtering improves the aggregated programs platform system; providing a consumer with at least one/plurality of targeted communications wherein each of the plurality of targeted communications are associated with a universal program identifier and are related to product information of an item the consumer has selected to purchase  These steps describe the concept of filtering communications associated with items selected by a consumer for purchase and providing targeted communication associated with identifier and related to product information of an item the consumer has elected to purchase, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  As such, the description in claims 1 and 14 of filtering communications associated with items selected by a consumer for purchase and providing targeted communication associated with identifier and related to product information of an item the consumer has elected to purchase is an abstract idea.  Claims 2-13 and 15-19 are dependent on claims 1 and 14 and include all the limitations of claims 1 and 14.  Therefore, Claims 2-13 and 15-19 recite the same abstract idea of “filtering communications associated with items selected by a consumer for purchase and providing targeted communication associated with identifier and related to product information of an item the consumer has elected to purchase”.  The limitations recited in the depending claims (For example, the specific type of identifier, communication, information and the accepting steps) are further details of the abstract idea and not significantly more.  The concept described in claims 1-19 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1-19 of filtering communications associated with items selected by a consumer for purchase and providing targeted communication associated with identifier and related to product information of an item the consumer has elected to purchase is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – “processor” and “memory” to perform the filtering and providing step”.  The “processor” and “memory” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional limitation “wherein the multi-level, coincidental filtering improves the aggregated programs platform system by reducing processing power and memory required to operate the aggregated programs platform system” merely describe the result of performing filtering and there is no limitation recited that is indicative of improvement to the functioning of a computer or any other technology or technical field.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processor” and “memory” to perform the filtering and providing step amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Various court decisions have identified similar steps as routine and conventional (For example, arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone). The additional limitation “wherein the multi-level, coincidental filtering improves the aggregated programs platform system by reducing processing power and memory required to operate the aggregated programs platform system” merely describe the result of performing filtering and there is no limitation recited that is indicative of improvement to the functioning of a computer or any other technology or technical field.  Using filter that results in reducing processing power and memory is well-known in the art (Powell 6,055,509, column 14 “to conserve memory… filters some coupon transactions out of list “); Ma et al. US 2002/0073219 A1, paragraph 0041 “reduce the processing and data storage burden on the PDA at the same time by filtering out unwanted data packet transmission”; Werner US 6,397,296 B1, column 4 “filter significantly reduces the number of memory accesses…. reduces power consumption”; Su et al. US 2007/0167195 A1, paragraph 0022 “filter and to delete…reducing power consumption”).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
        Claims 1-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, there is no written description of how the “multi-level coincidental filtering” is performed specifically, and what steps it uses to reduce power and memory.  The claims fail to comply with the written description requirement because the result is being claimed without providing the technical details to accomplish it.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims 1 and 14 recite the limitation “filter, via coincidental filtering, available targeted communications” which renders the claims indefinite.  More specifically, the term “coincidentally” usually means 1) in a way that results from chance despite being very unlikely or 2) at the same time.  The term is confusing because it does not make sense in both definitions.  If the coincidental filter results from chance, then the filtered data is not “targeted” (= directed at a particular group or activity.  If the filtering occurs “at the same time” as another action, it is not clear what action it is.  The claims are indefinite for having more than one possible meanings and interpretations and the written description fails to clearly redefine the claim term and set forth the uncommon definition.  This raises questions as to the intended metes and bounds of the claimed invention.  Appropriate correction is required.

Claims 1 and 14 recites the limitation “wherein the multi-level, coincidental filter improves the aggregated programs system by reducing processing power and memory required to operate the aggregated programs platform system” which renders the claims indefinite.  More specifically, it is unclear how the “coincidental filtering” is performed specifically, and what steps it uses to reduce power and memory.  The claims merely claim result without providing the technical details to accomplish the results.  The claims are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Appropriate correction is required.

All claims dependent from claims 1 and 14 inherit the same rejections under 35 U.S.C. 112, 1st and 2nd paragraphs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacci (US 2002/0062249 A1) in view of Addepalli et al. (US 2007/0150411 A1) and Ma et al. (US 2002/0073217 A1) and Johnson et al. (US 2005/0021457 A1).
As per Claim 1

Iannacci (‘249) discloses
	
an aggregated programs platform system, see at least paragraph 0009 (multiple incentive and award suppliers aggregated) and paragraph 0281 (loyalty programs)

a processor and a non-transitory computer readable memory storing executable instructions, see at least paragraph 0381 (universal server data processing system……. Includes a computer system having a CPU central processing unit….memory… a communication processor)

provide the consumer with at least one targeted communication, see least Fig 13 and Fig 14 (Account: 1313-3333-4444-5555; American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards), paragraph 0319 (display a listing of at least one ranked benefit item….according to user preferences; server will display for the user on an appropriate form all cash-back valuations along with a link to the particular payment or award options)

filter available targeted communications, paragraph 0180 (filter… material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying), Fig 13 (AMEX; VISA; Delta Frequent Flier Miles Delta Skymiles) and Fig 14 (DELTA SKYMILES; AMEX MILES; MYPOINTS), paragraph 0240 (targeting what is wanted by the consumer in a priority order)

wherein available targeted communications correspond to participating program providers, see at least Fig 13 (AMEX; VISA; Delta Frequent Flier Miles Delta Skymiles) and Fig 14 (DELTA SKYMILES; AMEX MILES; MYPOINTS), , paragraph 0240 (targeting what is wanted by the consumer in a priority order)

wherein available targeted communications are associated with items (products) selected by a consumer for purchase, see at least paragraph 0216 (processing consumer transactions such as point-of-sale transactions; transaction information may include … product or service identifiers), paragraph 0241 (the consumer may select several products to purchase from a merchant and then deliver their universal card when requested to make payment… acquire incentives and awards)

wherein filter comprises filtering available targeted communications at the time of a consumer purchase transaction of the products from databases, see at least paragraph 0216 (processing consumer transactions such as point-of-sale transactions; transaction information may include … product or service identifiers), paragraph 0241 (the consumer may select several products to purchase… acquire incentives and awards), paragraph 0180 (filter advertising material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying), paragraph 0322 (product code is received and the related item information is retrieved from a database; the queried product is identified as a ten-ounce can of Del Monte pineapple; the server produces, transmits and displays for the user… that a twelve-ounce can of Dole pineapple is linked with a twenty-five2 cent Shaw’s discount), paragraph 0381 (databases) and Fig 2 (option supplier database; merchant database; universal account database etc.)

the databases comprising items available for purchase (product code; item; Del Monte pineapple; products to purchase), identification of participating program providers (award provider/award programs), identification of consumer selected program providers (frequent flier; loyalty card), see at least paragraph 0322 (product code is received and the related item information is retrieved from a database; the queried product is identified as a ten-ounce can of Del Monte pineapple; the server produces, transmits and displays for the user… that a twelve-ounce can of Dole pineapple is linked with a twenty-five2 cent Shaw’s discount), paragraph 0034 (access to… loyalty accounts…..airline miles… filter advertising materials), Fig 4 (frequent flier; loyalty card), paragraph 0088 (award provider), paragraph 0514 (benefit profile; option selection), paragraph 0018 (award programs), paragraph 0241 (products to purchase)

Iannacci (‘249) discloses wherein the at least one targeted communication is associated with a universal identifier (universal account number) and related to product information of an item the consumer has selected to purchase, see at least Fig 1 (universal cardholder; payment, discount and incentive option), Fig 3 (universal account number) and Figs 13-14 (Account: 1313-3333-4444-5555; American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards) paragraph 0216 (transaction information may include … universal account identifier…product or service identifiers), but fails to explicitly disclose the universal identifier is a universal program identifier. However, even though the exact term “universal program identifier” is not used in Iannacci, the “universal account identifier” of Iannacci is used to identify the consumer which allows access to programs and may be interpreted as “universal program identifier” (According to Applicant’s Specification paragraph 00142 the “universal program identifier” is for identifying user and allow access to programs).  Furthermore, Addepalli (‘411) teaches using universal program identifier for targeted communication, see at least paragraph 0005 (loyalty programs), and paragraph 0013 (universal payment identifier … is associated to a consumer and allows a consumer to integrate the user of traditional bank instruments and rebates and promotional rewards into a simple account; allows for the distribution of localized and targeted promotions as customers enter into sale transactions).  Both Iannacci and Addepalli are directed toward targeting communication using universal identifier.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci’s invention to include the universal identifier is a universal program identifier.  On would have been motivated to do so for the benefit of allowing targeted communications for program to be provided more easily. 

Iannacii (‘249) discloses filter available targeted communications in aggregated programs platform system, paragraph 0180 (filter the advertising material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying) paragraph 0009 (multiple incentive and award suppliers aggregated) and paragraph 0281 (loyalty programs), but fails to explicitly disclose filtering, via multi-level, coincidental filtering. Johnson (‘457) teaches filtering, via multi-level, coincidental (lottery/random drawings) filtering, see at least paragraph 0049 (providing incentives; different filters and random drawing at a number of levels leading to potential winner… reward).  Both Iannaci and Johnson are directed toward providing incentives or rewards in relation to purchases.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci’s invention to include disclose filtering, via multi-level, coincidental filtering.  One would have been motivated to do so for the benefit of encouraging account holder to engage in purchase activities.

Iannacii (‘249) discloses filter available targeted communications in aggregated programs platform system, paragraph 0180 (filter the advertising material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying) paragraph 0009 (multiple incentive and award suppliers aggregated) and paragraph 0281 (loyalty programs), but fails to explicitly disclose wherein the filter improves the system by reducing processing power and memory required to operate the system.  Ma (‘217) teaches filter improves system by reducing processing power and memory required to operate the system, see at least paragraph 0041 (reduce processing and data storage burden….at the same time by filtering out unwanted data packet transmissions).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci’s invention to include wherein the filter improves the system by reducing processing power and memory required to operate the system.  On would have been motivated to do so for the benefit of conserving power and memory by filtering out unwanted data.  

As per Claim 2

Iannacci (‘249) discloses wherein the universal program identifier is associated with a consumer account, see at least Fig 1 (universal cardholder; payment, discount and incentive option), Fig 3 (universal account number), Fig 14A (universal account owner providers merchant with universal account identifier)

As per Claim 3

Iannacci (‘249) discloses wherein the targeted communication comprises a reward, a discount, a rebate, a loyalty offering, points, an advertisement, offers, savings, coupons, or combinations thereof, see at least Fig 4 (discount, reward points)
 
As per Claim 4

Iannacci (‘249) discloses wherein the product information identifies an item the consumer has selected for purchase, see at least paragraph 0216 (product identifiers related to goods and services e.gl UPC and SKU product identifier)
  
As per Claim 5

Iannacci (‘249) discloses wherein the product information is a Universal Product Code (UPC) or a Stock Keeping Unit (SKU), see at least paragraph 0216 (product identifiers related to goods and services e.gl UPC and SKU product identifier)
  
As per Claim 6

Iannacci (‘249) discloses wherein the consumer has selected a plurality of items for purchase, see at least paragraph 0216 (processing consumer transactions such as point-of-sale transactions; transaction information may include … product or service identifiers)

As per Claim 7

Iannacci (‘249) discloses wherein the consumer is provided a plurality of targeted communications41, see at least Fig 13 and Fig 14
Atty. Docket No. 4556.23201 Patent  
As per Claim 8

Iannacci (‘249) discloses wherein the plurality of targeted communications are related to at least two different participating program providers, see at least Fig 13 (AMEX; VISA; Delta Frequent Flier Miles Delta Skymiles) and Fig 14 (DELTA SKYMILES; AMEX MILES; MYPOINTS)
Atty. Docket No. 4556.23201 Patent
As per Claim 9

Iannacci (‘249) discloses wherein the consumer may select which of the plurality of targeted communications to accept, see at least Fig 14 (American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards: selections) 

As per Claim 10

Iannacci (‘249) discloses wherein the consumer may select which of the plurality of targeted offers to accept, see at least Fig 14 (American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards: selections)

As per Claim 11

Iannacci (‘249) discloses wherein at least one of the plurality of targeted communications is applied by the system as a line item adjustment to a transaction total, see at least Fig 14 (Total Amount $145.97, Redeem #1 $14.60 AMEX MILES, Redeem #2 $18.75 MYPOINTS…net due amount: $112.62

As per Claim 12

Iannacci (‘249) discloses wherein at least one of the plurality of targeted communications is applied to a consumer account, see at least Fig 14 (Account: 1313-3333-4444-5555; American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards: selections)


As per Claim 13

Iannacci (‘249) discloses wherein the consumer can accept or reject the at least one of the plurality of targeted communications at any time, see at least Fig 14 (Time: 2:35 P.M. EST; American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards: selections)

As per Claim 14

Iannacci (‘249) discloses
	
a processor and a non-transitory computer readable memory storing executable instructions, see at least paragraph 0381 (universal server data processing system……. Includes a computer system having a CPU central processing unit….memory… a communication processor)

providing a consumer with a plurality of targeted communications, see least Fig 13 and Fig 14 (Account: 1313-3333-4444-5555; American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards: selections), paragraph 0319 (display a listing of at least one ranked benefit item….according to user preferences; server will display for the user on an appropriate form all cash-back valuations along with a link to the particular payment or award options)

filter available targeted communications, paragraph 0180 (filter… material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying), Fig 13 (AMEX; VISA; Delta Frequent Flier Miles Delta Skymiles) and Fig 14 (DELTA SKYMILES; AMEX MILES; MYPOINTS), paragraph 0240 (targeting what is wanted by the consumer in a priority order)

wherein available targeted communications correspond to participating program provider, see at least Fig 13 (AMEX; VISA; Delta Frequent Flier Miles Delta Skymiles) and Fig 14 (DELTA SKYMILES; AMEX MILES; MYPOINTS), , paragraph 0240 (targeting what is wanted by the consumer in a priority order)

wherein available targeted communications are associated with items (products) selected by a consumer for purchase, see at least paragraph 0216 (processing consumer transactions such as point-of-sale transactions; transaction information may include … product or service identifiers), paragraph 0241 (the consumer may select several products to purchase from a merchant and then deliver their universal card when requested to make payment… acquire incentives and awards)

wherein filter comprises filtering available targeted communications at the time of a consumer purchase transaction of the products from databases, see at least paragraph 0216 (processing consumer transactions such as point-of-sale transactions; transaction information may include … product or service identifiers), paragraph 0241 (the consumer may select several products to purchase… acquire incentives and awards), paragraph 0180 (filter advertising material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying), paragraph 0322 (product code is received and the related item information is retrieved from a database; the queried product is identified as a ten-ounce can of Del Monte pineapple; the server produces, transmits and displays for the user… that a twelve-ounce can of Dole pineapple is linked with a twenty-five2 cent Shaw’s discount)

the databases comprising items available for purchase (product code; item; Del Monte pineapple; products to purchase), identification of participating program providers (award provider/award programs), identification of consumer selected program providers (frequent flier; loyalty card), see at least paragraph 0322 (product code is received and the related item information is retrieved from a database; the queried product is identified as a ten-ounce can of Del Monte pineapple; the server produces, transmits and displays for the user… that a twelve-ounce can of Dole pineapple is linked with a twenty-five2 cent Shaw’s discount), paragraph 0034 (access to… loyalty accounts…..airline miles… filter advertising materials), Fig 4 (frequent flier; loyalty card), paragraph 0088 (award provider), paragraph 0514 (benefit profile; option selection), paragraph 0018 (award programs), paragraph 0241 (products to purchase)

Iannacci (‘249) discloses wherein each of the plurality of targeted communication are associated with a universal identifier (universal account number) and are related to product information of an item the consumer has seletced to purchase, see at least Fig 1 (universal cardholder; payment, discount and incentive option), Fig 3 (universal account number) and Figs 13-14 (Account: 1313-3333-4444-5555; American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards) paragraph 0216 (transaction information may include … universal account identifier…product or service identifiers), but fails to explicitly disclose the universal identifier is a universal program identifier.  However, even though the exact term “universal program identifier” is not used in Iannacci, the “universal account identifier” of Iannacci is used to identify the consumer which allows access to programs and may be interpreted as “universal program identifier” (According to Applicant’s Specification paragraph 00142 the “universal program identifier” is for identifying user and allow access to programs).  Furthermore, Addepalli (‘411) teaches using universal program identifier for targeted communication, see at least paragraph 0005 (loyalty programs), and paragraph 0013 (universal payment identifier … is associated to a consumer and allows a consumer to integrate the user of traditional bank instruments and rebates and promotional rewards into a simple account; allows for the distribution of localized and targeted promotions as customers enter into sale transactions).  Both Iannacci and Addepalli are directed toward targeting communication using universal identifier.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci’s invention to include the universal identifier is a universal program identifier.  On would have been motivated to do so for the benefit of allowing targeted communications for program to be provided more easily.

Iannacii (‘249) discloses filter available targeted communications in aggregated programs platform system, paragraph 0180 (filter the advertising material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying) paragraph 0009 (multiple incentive and award suppliers aggregated) and paragraph 0281 (loyalty programs), but fails to explicitly disclose filtering, via multi-level, coincidental filtering. Johnson (‘457) teaches filtering, via multi-level, coincidental (lottery/random drawings) filtering, see at least paragraph 0049 (providing incentives; different filters and random drawing at a number of levels leading to potential winner… reward).  Both Iannaci and Johnson are directed toward providing incentives or rewards in relation to purchases.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci’s invention to include disclose filtering, via multi-level, coincidental filtering.  One would have been motivated to do so for the benefit of encouraging account holder to engage in purchase activities.

Iannacii (‘249) discloses filter available targeted communications in aggregated programs platform system, paragraph 0180 (filter the advertising material consumers receive to reduce “offer overload” yet still be able to use all available offers when paying) paragraph 0009 (multiple incentive and award suppliers aggregated) and paragraph 0281 (loyalty programs), but fails to explicitly disclose wherein the filter improves the system by reducing processing power and memory required to operate the system.  Ma (‘217) teaches filter improves system by reducing processing power and memory required to operate the system, see at least paragraph 0041 (reduce processing and data storage burden….at the same time by filtering out unwanted data packet transmissions).  In addition, applicant is reminded that "whereby (wherein) clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci’s invention to include wherein the filter improves the system by reducing processing power and memory required to operate the system.  On would have been motivated to do so for the benefit of conserving power and memory by filtering out unwanted data.  

As per Claim 15
42  
Iannacci (‘249) discloses wherein at least two of the plurality of targeted communications are related to different participating program providers, see at least Fig 13 (AMEX; VISA; Delta Frequent Flier Miles Delta Skymiles) and Fig 14 (DELTA SKYMILES; AMEX MILES; MYPOINTS)
Atty. Docket No. 4556.23201 Patent
As per Claim 16

Iannacci (‘249) discloses wherein the consumer selects which participating program providers from which to receive targeted communications, paragraph 0319 (display a listing of at least one ranked benefit item….according to user preferences; server will display for the user on an appropriate form all cash-back valuations along with a link to the particular payment or award options) and paragraph 0398 and Fig 13-14
 
As per Claim 17

Iannacci (‘249) discloses wherein at least one of the plurality of targeted communications is applied as a line item adjustment to a transaction total, see at least Fig 14 (Total Amount $145.97, Redeem #1 $14.60 AMEX MILES, Redeem #2 $18.75 MYPOINTS…net due amount: $112.62

As per Claim 18

Iannacci (‘249) discloses wherein at least one of the plurality of targeted communications is applied to a consumer account, see at least Fig 14 (Account: 1313-3333-4444-5555; American Express; Delta Skymiles; mastercard; visa; bares and noble; MYPOINT rewards: selections)

As per Claim 19 

Iannacci (‘249) discloses wherein the product information is a Universal Product Code (UPC) or a Stock Keeping Unit (SKU), see at least paragraph 0216 (product identifiers related to goods and services e.gl UPC and SKU product identifier)


Additional relevant reference found but not used in the rejection: Passmore US 2008/0306820 A1.

Response to Arguments
Applicant's arguments filed 9/02/2022 have been fully considered but they are not persuasive. 

Applicant argues the “filer, via coincidental filtering” is not indefinite because it is clear from the Specification that the definition is “occur at the same time”.  The Examiner disagreed.  It is not clear in the claims what action is performed at the “same time” and the cited portion of Specification that applicant used in the argument (“the system compares the product identification information to the system’s database of participating provider targeted communications”) does not tell us what actions are occurring at the same time and what makes the filtering “multi-level coincidental”).   Therefore, applicant’s argument is not persuasive.  

Applicant argues that there is no gap between the steps because it is clearly recited that “coincidental filtering improves the aggregated programs platform system by reducing processing power and memory”.  The Examiner disagrees.  It is unclear how the “coincidental filtering” is performed specifically, and what steps it uses to reduce power and memory.  The claims merely claim result without providing the technical details to accomplish the results.  The claims are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Therefore, applicant’s argument is not persuasive.  

Applicant argues that none of the cited prior arts disclose or suggest “coincidentally filtering” because the filtering is not “via comparing a basket item’s product identification information to all of the system’s database” and that Examiner used a different interpretation of the term “coincidental” and therefore the 103 rejection should be removed.  The Examiner disagrees.  It is noted that the feature upon which applicant relies (i.e., filtering via comparing a basket item’s product identification information to all of the system’s database) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, applicant’s argument is not persuasive.  

Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) the claims are not directed to “methods of organizing human activity” because the claims are directed to “human operation of machines” 2) reducing computer’s processing power and required memory is an improves functioning of a computer 3) the claims comprises specifically programmed computer processors 4) coincidentally filtering by reducing processing power and memory is not “well-understood, routine and conventional in the field”.  The examiner disagrees.  These steps describe the concept of filtering communications associated with items selected by a consumer for purchase and providing targeted communication associated with identifier and related to product information of an item the consumer has elected to purchase, which is directed to abstract idea of Certain Methods of Organizing Human Activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors).  In response to applicant’s argument that the claims are directed to “human operation of machines”, it is noted that this limitation (“human”) is not recited in the claims and even if the machines are operated by human, patent protection may not be granted for a human within the scope of a claimed invention (e.g., as an element of a system) according to MPEP § 2105.  In response to applicant’s argument that the filtering improves system by reducing processing power and memory, it is noted that using filter that results in reducing processing power and memory is well-known in the art, for example see Powell 6,055,509, column 14 “to conserve memory… filters some coupon transactions out of list “; Ma et al. US 2002/0073219 A1, paragraph 0041 “reduce the processing and data storage burden on the PDA at the same time by filtering out unwanted data packet transmission”; Werner US 6,397,296 B1, column 4 “filter significantly reduces the number of memory accesses…. reduces power consumption”; Su et al. US 2007/0167195 A1, paragraph 0022 “filter and to delete…reducing power consumption”.  With respect to applicant's arguments alleging that executing the claimed invention using a specialized computer, this argument is not persuasive. Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).  In response to applicant’s argument that “coincidentally filtering” is not “well-understood, routine and conventional”, the claims merely claim result of “coincidentally filtering” without providing the technical details to accomplish the results. Without written description of how the “coincidental filtering” is performed specifically, and what steps it uses to reduce power and memory, the filter is treated as regular filter (Using filter that results in reducing processing power and memory is well-known in the art, for example see Powell 6,055,509, column 14 “to conserve memory… filters some coupon transactions out of list “; Ma et al. US 2002/0073219 A1, paragraph 0041 “reduce the processing and data storage burden on the PDA at the same time by filtering out unwanted data packet transmission”; Werner US 6,397,296 B1, column 4 “filter significantly reduces the number of memory accesses…. reduces power consumption”; Su et al. US 2007/0167195 A1, paragraph 0022 “filter and to delete…reducing power consumption”).  Therefore, applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695